Case 1:18-cr-00132-TH Document 351 Filed 06/15/21 Page 1 of 2 PageID #: 1325




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
                                                 § CASE NUMBER 1:18-CR-00132-TH
v.                                               §
                                                 §
                                                 §
ROBERTO FUENTES (3)                              §
                                                 §


        ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                    ON DEFENDANT’S GUILTY PLEA

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Hawthorn conducted a hearing in the form and manner prescrib ed by Federal

Rule of Criminal Procedure 11 and issued his Findings of Fact and Recommendation on Guilty

Plea Before the United States Magistrate Judge. The magistrate judge recommended that the

court accept the Defendant’s guilty plea. He further recommended that the court adjudge the

Defendant guilty on Count Two of the Second Superseding Indictment filed against the

Defendant.

       The parties have not objected to the magistrate judge’s findings. The court ORDERS

that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

Judge are ADOPTED. The court accepts the Defendant’s plea but defers acceptance of the plea

agreement until after review of the presentence report.

       It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

magistrate judge’s findings and recommendation, the Defendant, Roberto Fuentes (3), is
Case 1:18-cr-00132-TH Document 351 Filed 06/15/21 Page 2 of 2 PageID #: 1326




adjudged guilty as to Count Two of the Second Superseding Indictment charging a violation of

18 U.S.C. § 1956(h) - Conspiracy to Commit Money Laundering.


       SIGNED this the 15 day of June, 2021.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge
